Citation Nr: 1729385	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-27 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for service-connected anxiety disorder and major depression.

2.  Entitlement to an initial disability rating higher than 30 percent for service-connected cardiomyopathy with supraventricular arrhythmia and long QT syndrome.

3.  Entitlement to an initial disability rating higher than 30 percent for service-connected irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial compensable disability rating higher for service-connected hypertension.

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 2001 to November 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2015, the Board remanded the matters for additional development.  The appeal has been returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the March 2016 supplemental statement of the case (SSOC), the two March 2016 VA examiners who evaluated the severity of the Veteran's service-connected anxiety disorder and major depression, cardiomyopathy with supraventricular arrhythmia and long QT syndrome, IBS and GERD, and hypertension failed to comply with the Board's December 2015 remand directives.  Although the examiners provided opinions as to whether the service-connected disabilities individually render him unable to secure or follow a substantially gainful occupation, neither examiner provided an opinion as to whether the Veteran's service-connected disabilities considered " in the aggregate" render him unable to secure or follow a substantially gainful occupation."  The AOJ did not substantially comply with the Board's December 2015 remand directives with regard to the issue of TDIU; therefore, remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, after the issuance of the March 2016 SSOC, additional medical evidence has been added to the Veteran's VBMS e-file to include VA outpatient records and private treatment records (without waiver).  However, the RO has not issued a supplemental statement of the case (SSOC) outlining that this additional evidence has been reviewed by the RO.  This duty to readjudicate based upon VA-developed records cannot be waived without potential prejudice to the Veteran. Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 ("Together [sections] 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under [section] 511(a).").

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's file to a VA examiner to obtain an opinion as to the functional/occupational effects either individually or in the aggregate, of all of his service-connected disabilities.  Most importantly, the examiner should identify all functional/occupational limitations that the disabilities cause.  The examiner should note that the Veteran is service-connected for anxiety disorder and major depression, cardiomyopathy with supraventricular arrhythmia and long QT syndrome, IBS and GERD, hypertension and sleep apnea.

2.  Review the additional records added to the file and readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




